 

Case 1:21-cv-00539-AJT-TCB Document 1-13 Filed 04/30/21 Page 1 of 2 PagelD# 26

-----Original Message-----

From: Sarah Garcia <gsarah20@yahoo.com>

To: TONYDFAIRFAX@AOL.COM <tonydfairfax@aol.com>
Sent: Fri, Mar 12, 2021 6:50 am

Subject: Re: : Collection case

Tony,

| am not asking for a court date or court documents. | am asking for the
agreement signed between your establishment and myself. Please provide me
with a copy of the agreement signed. You've already said this was going to
court. You gave me a case number.

| am asking for the signed agreement.

| am trying to get this resolved.

Again, please just send me a copy of my signed agreement between your
practice and myself.

Thanks!

On Friday, March 12, 2021, 12:09 AM, TONYDFAIRFAX@AOL.COM
<tonydfairfax@aol.com> wrote:

ONCE YOUR SERVED WITH THE COURT DOCUMENTS, YOU
WILL HAVE YOUR COURT DATE.

PENALTYS + FEES WILL CONTINUE EVERY DAY.

ASK THE JUDGE.!

Thanks + Be Safe, Tony
Rapid Recovery
103-273-4224

From: Sarah Garcia <gsarah20@yahoo.com>

To: TONYDFAIRFAX@AOL.COM <tonydfairfax@aol.com>
Sent: Thu, Mar 11, 2021 9:05 pm

Subject: Re: : Collection case

Excuse me?

| am entitled to a copy of what | have signed. | would appreciate
it if you cooperated and quit the pettiness. Please send mea
copy of my signed agreement.

Thank you.

On Thursday, March 11, 2021, 9:02 PM,
TONYDFAIRFAX@AOL.COM <tonydfairfax@aol.com>
wrote:

NO, YOU MAY ASK THE JUDGE FOR A BILL OF
PARTICULARS WHILE YOU ARE FACING BTHE
JUDGE.

AS | TOLD YOU, YOUR CASE WENT TO THE
ATTORNEYS FOR IMMEDIATE FILING IN
COURTIN ALEXANDRIA COURTS, AGIGT
BECAUSE OF YOUR REFUSAL TO CONTINUE EXHIBIT
PAYING AFTER MANY REPEATED ATTEMPTS.
THE COURTS WILL NOT

 

1 AL

 
 

Case 1:21-cv-00539-AJT-TCB Document 1-13 Filed 04/30/21 Page 2 of 2 PagelD# 27

LOOK FAVORABLY ON YOUR REFUSALS,
NEITHER WILL THE ATTORNEYS AFTER THEY
HAVE ADDED COURT COSTS

, ATTORNEYS FEES, INTERSEST + DAMAGES..
I TRIED TO TELL YOU ALL THIS MANY TIMES.,

Thanks + Be Safe, Tony
Rapid Recovery
103-273-4224

a= Original Message-----

From: Sarah Garcia <gsarah20@yahoo.com>
To: TONYDFAIRFAX@AOL.COM
<tonydfairfax@aol.com>

Sent: Thu, Mar 11, 2021 7:19 pm

Subject: Re: : Collection case

Hi Tony,

| hope this email finds you well.

Can | please get a copy of the agreement signed
between the chiropractor’s office and myself? If |
need to pick it up at the office, please let me know.
If not, please email a copy.

Thank you!
Sarah

On Monday, March 8, 2021, 10:04 AM,
TONYDFAIRFAX@AOL.COM
<tonydfairfax@aol.com> wrote:

M SARA C. GARCIA,
CASE # ..0696

We have tried numerous times to
reach you regarding your bill that is
Due + Owing.

ACUTE + WELLNESS
CHIROPRACTIC

A late fee has already been added to
your Account.

Now that | have your case, | am
preparing your case to be sent to the
Attorneys within 24 hours for filing
immediately in court at there
direction. Additionally there may be
Court Costs, Attorney Fees, Interest
and Damages added to your
account.

Understand, once this case is in the
courts, | can NO LONGER work with
you.

If you would like to pay this bill or
work out a payment plan with me,
Please contact ONLY myself. To

 
